Name: Commission Implementing Regulation (EU) NoÃ 480/2012 of 7Ã June 2012 opening and providing for the management of a tariff quota for broken rice of CN code 10064000 for production of food preparations of CN code 19011000
 Type: Implementing Regulation
 Subject Matter: European Union law;  foodstuff;  tariff policy;  plant product;  trade
 Date Published: nan

 8.6.2012 EN Official Journal of the European Union L 148/1 COMMISSION IMPLEMENTING REGULATION (EU) No 480/2012 of 7 June 2012 opening and providing for the management of a tariff quota for broken rice of CN code 1006 40 00 for production of food preparations of CN code 1901 10 00 (codification) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (1), and in particular Article 1 thereof, Whereas: (1) Commission Regulation (EC) No 2058/96 of 28 October 1996 opening and providing for the management of a tariff quota for broken rice of CN code 1006 40 00 for production of food preparations of CN code 1901 10 (2) has been substantially amended several times (3). In the interests of clarity and rationality the said Regulation should be codified. (2) Among the concessions granted is an annual quota of 1 000 tonnes at zero duty of broken rice of CN code 1006 40 00 for production of food preparations of CN code 1901 10 00. (3) It should be stated that Commission Regulation (EC) No 1342/2003 of 28 July 2003 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (4) applies to imports under this Regulation. (4) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (5) lays down in particular detailed rules for applications for import licences, the status of applicants and the issue of licences. It limits the period of validity of import licences to the final day of the tariff quota period and applies without prejudice to additional conditions or derogations laid down by the sectoral regulations. (5) In the interests of improved administration of the tariff quota opened under this Regulation, it is necessary to continue to allow operators to submit more than one licence application per quota period, and therefore to derogate from Article 6(1) of Regulation (EC) No 1301/2006. Moreover, in order to improve controls on this quota and to harmonise and simplify its administration, provision should be made for import licence applications to be submitted on a weekly basis. (6) To ensure that the quota is properly managed specific rules on submission of applications and issuing of licences are required. Those rules either supplement or derogate from the provisions of Commission Regulation (EC) No 376/2008 of 23 April 2008 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (6). (7) Specific provisions are required to ensure that the broken rice imported is not deflected from the prescribed use. Duty exemption should therefore be made conditional on submission of an undertaking by the importer as to the use of the rice and lodging of a security equal to the uncharged duty. Proper management of the quota requires that a reasonable time be allowed for processing. Consignment of the goods requires a T5 control copy to be made out in the Member State of entry for free circulation in accordance with Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (7), as the appropriate means of giving proof of processing. When processing takes place in the Member State of entry for free circulation proof of processing may be furnished by means of an equivalent national document. (8) Although the purpose of the security is to ensure payment of a newly arising import debt, there should be some flexibility regarding the release of the security. (9) Security against import licences of EUR 25 per tonne should suffice for proper management of the quota. (10) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets HAS ADOPTED THIS REGULATION: Article 1 An annual zero duty tariff quota of 1 000 tonnes of broken rice of CN code 1006 40 00 for use in the production of food preparations of CN code 1901 10 00 is opened in accordance with the provisions of this Regulation. The order number of the quota shall be 09.4079. Regulations (EC) No 1342/2003, (EC) No 1301/2006 and (EC) No 376/2008 shall apply to the quota referred to in the first paragraph, save as otherwise provided for in this Regulation. Article 2 1. Applications for import licences shall relate to a quantity of at least 5 tonnes and at most 500 tonnes. Each licence application shall indicate a quantity in kilograms (whole numbers). Applications for import licences shall be lodged with the competent authorities of the Member States no later than 13.00 (Brussels time) every Friday. 2. By way of derogation from Article 6(1) of Regulation (EC) No 1301/2006, applicants may submit more than one licence application per quota period. However, applicants may submit only one licence application per week. 3. Box 7 of the licence application and the import licence shall indicate the exporting country and the word yes shall be marked with a cross. 4. Licence applications and licences shall contain: (a) in box 20, one of the entries listed in Annex I; (b) in box 24, one of the entries listed in Annex II. 5. By way of derogation from Article 12 of Regulation (EC) No 1342/2003, the security against import licences provided for in this Regulation shall be EUR 25 per tonne. Article 3 1. Where the quantities applied for in a given week exceed the quantity available under the quota, the Commission shall fix the allocation coefficient for the quantities applied for during that week, pursuant to Article 7(2) of Regulation (EC) No 1301/2006, no later than the fourth working day following the last day for the submission of applications for that week, as referred to in the third subparagraph of Article 2(1) of this Regulation, and shall suspend the submission of new licence applications until the end of the quota period. Applications submitted in respect of the current week shall be considered inadmissible. Member States shall allow operators to withdraw, within two working days following the date of publication of the Implementing Regulation fixing the allocation coefficient, applications for which the quantity for which the licence is to be issued is less than 20 tonnes. 2. The import licence shall be issued on the eighth working day following the final day for the submission of applications. Article 4 The Member States shall send the Commission, by electronic means: (a) on the Monday following the final day for the submission of licence applications, no later than 18.00 (Brussels time), the information on the import licence applications as referred to in Article 11(1)(a) of Regulation (EC) No 1301/2006, with the total quantities covered by those applications; (b) no later than the second working day following the issue of the import licences, the information on the licences issued as referred to in Article 11(1)(b) of Regulation (EC) No 1301/2006, with the total quantities for which import licences have been issued and the quantities for which licence applications have been withdrawn in accordance with the third subparagraph of Article 3(1) of this Regulation; (c) no later than the last day of each month, the total quantities actually released for free circulation under the quota concerned during the previous month but one. If no quantities have been released for free circulation during one of these months, a nil notification shall be sent. However, this notification shall no longer be required in the third month following the final day of validity of the licences. Article 5 1. Exemption from customs duty shall be subject to: (a) submission on entry for free circulation of a written undertaking by the importer that all the goods entered will be processed as indicated in box 20 of the licence within six months of the date of acceptance of the entry for free circulation; (b) lodging by the importer, on entry for free circulation, of security for an amount equal to the customs duty for broken rice fixed in Article 140 of Council Regulation (EC) No 1234/2007 (8). 2. On entry for free circulation the importer shall indicate as the place of processing either the name of a processing undertaking and a Member State or not more than five different processing plants. Consignment of the rice shall require a T5 control copy to be made out in the Member State of departure which, in accordance with Regulation (EEC) No 2454/93, shall also constitute proof of processing. However, where processing takes place in the Member State of entry into free circulation, proof of processing may be an equivalent national document. 3. The T5 control copy shall carry: (a) in box 104, one of the entries listed in Annex III; (b) in box 107, one of the entries listed in Annex IV. 4. Except in cases of force majeure the security referred to in paragraph 1(b) shall be released when the importer gives proof to the competent authority of the Member State of entry into free circulation that all the rice entered has been processed into the product indicated in the import licence. Processing is deemed to have taken place when the product has been manufactured either in one or more of the processing plants belonging to the undertaking referred to in paragraph 2 situated in the Member State referred to therein, or in the processing plant or one of the processing plants referred to in that paragraph, within the time limit indicated in paragraph 1(a). Where rice entered for free circulation has not been processed within the specified time limit the security released shall be reduced by 2 % for each day by which the time limit is exceeded. 5. Proof of processing shall be given to the competent authority within six months following the time limit for processing. If proof is not given within the time limit laid down in this paragraph, the security referred to in paragraph 1(b), where applicable minus the percentage provided for in the second subparagraph of paragraph 4, shall be reduced by 2 % for each day by which the time limit is exceeded. The amount of the security which is not released shall be forfeit as customs duties. Article 6 By way of derogation from Article 7(4) of Regulation (EC) No 376/2008, the quantity entered for free circulation may not exceed that entered in boxes 17 and 18 of the import licence. The figure 0 shall accordingly be entered in box 19 of the licence. Article 7 Regulation (EC) No 2058/96 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex VI. Article 8 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 June 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 146, 20.6.1996, p. 1. (2) OJ L 276, 29.10.1996, p. 7. (3) See Annex V. (4) OJ L 189, 29.7.2003, p. 12. (5) OJ L 238, 1.9.2006, p. 13. (6) OJ L 114, 26.4.2008, p. 3. (7) OJ L 253, 11.10.1993, p. 1. (8) OJ L 299, 16.11.2007, p. 1. ANNEX I Entries referred to in Article 2(4)(a)  : in Bulgarian : Ã Ã °Ã ÃÃ ¾Ã Ã µÃ ½ Ã ¾ÃÃ ¸Ã · Ã  Ã ºÃ ¾Ã ´ Ã ¿Ã ¾ Ã Ã  1006 40 00, Ã ¿ÃÃ µÃ ´Ã ½Ã °Ã ·Ã ½Ã °Ã Ã µÃ ½ Ã ·Ã ° Ã ¿ÃÃ ¾Ã ¸Ã ·Ã ²Ã ¾Ã ´Ã Ã Ã ²Ã ¾ Ã ½Ã ° Ã ÃÃ °Ã ½Ã ¸Ã Ã µÃ »Ã ½Ã ¸ Ã ·Ã °Ã ³Ã ¾Ã Ã ¾Ã ²Ã ºÃ ¸ Ã  Ã ºÃ ¾Ã ´ Ã ¿Ã ¾ Ã Ã  1901 10 00  : in Spanish : Partidos de arroz, del cÃ ³digo NC 1006 40 00, destinados a la producciÃ ³n de preparaciones alimenticias del cÃ ³digo NC 1901 10 00  : in Czech : ZlomkovÃ ¡ rÃ ½Ã ¾e kÃ ³du KN 1006 40 00 pro vÃ ½robu potravinovÃ ½ch pÃ Ã ­pravkÃ ¯ kÃ ³du KN 1901 10 00  : in Danish : Brudris, henhÃ ¸rende under KN-kode 1006 40 00, bestemt til fremstilling af tilberedte nÃ ¦ringsmidler, henhÃ ¸rende under KN-kode 1901 10 00  : in German : Bruchreis des KN-Codes 1006 40 00, bestimmt zur Herstellung von Lebensmittelzubereitungen des KN-Codes 1901 10 00  : in Estonian : CN-koodi 1006 40 00 alla kuuluv purustatud riis CN-koodi 1901 10 00 alla kuuluvate toiduainete tootmiseks  : in Greek : ÃÃ Ã ±Ã Ã Ã ¼Ã ±Ã Ã ± Ã Ã Ã ¶Ã ¹Ã ¿Ã  Ã ÃÃ ±Ã ³Ã Ã ¼Ã µÃ ½Ã ± Ã Ã Ã ¿Ã ½ Ã ºÃ Ã ´Ã ¹Ã ºÃ  Ã £Ã  1006 40 00, ÃÃ ¿Ã ÃÃ Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ ÃÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ® ÃÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ±Ã Ã ¼Ã ¬Ã Ã Ã ½ Ã ´Ã ¹Ã ±Ã Ã Ã ¿Ã Ã ®Ã  Ã Ã ¿Ã Ã ºÃ Ã ´Ã ¹Ã ºÃ ¿Ã  Ã £Ã  1901 10 00  : in English : Broken rice of CN code 1006 40 00 for production of food preparations of CN code 1901 10 00  : in French : Brisures de riz, relevant du code NC 1006 40 00, destinÃ ©es Ã la production de prÃ ©parations alimentaires du code NC 1901 10 00  : in Italian : Rotture di riso, di cui al codice NC 1006 40 00, destinate alla produzione di preparazioni alimentari del codice NC 1901 10 00  : in Latvian : Ã Ã ·eltie rÃ «si, uz kuriem attiecas KN kods 1006 40 00, kas paredzÃ ti to pÃ rtikas produktu raÃ ¾oÃ ¡anai, uz kuriem attiecas KN kods 1901 10 00  : in Lithuanian : KN kodu 1006 40 00 klasifikuojami skaldyti ryÃ ¾iai, skirti KN kodu 1901 10 00 klasifikuojamÃ ³ maisto produktÃ ³ gamybai  : in Hungarian : A 1901 10 00 KN-kÃ ³d alÃ ¡ tartozÃ ³ Ã ©lelmiszer-kÃ ©szÃ ­tmÃ ©nyek elÃ Ã ¡llÃ ­tÃ ¡sÃ ¡ra szÃ ¡nt, a 1006 40 00 KN-kÃ ³d alÃ ¡ tartozÃ ³ tÃ ¶rmelÃ ©krizs  : in Maltese : Ross miksur tal-kodiÃ i NK 1006 40 00 gÃ §all-produzzjoni ta preparazzjonijiet alimentari tal-kodiÃ i NK 1901 10 00  : in Dutch : Breukrijst van GN-code 1006 40 00, voor de productie van voor voeding bestemde bereidingen van GN-code 1901 10 00  : in Polish : RyÃ ¼ Ã amany objÃty kodem CN 1006 40 00 do produkcji przetworÃ ³w spoÃ ¼ywczych objÃtych kodem CN 1901 10 00  : in Portuguese : Trincas de arroz do cÃ ³digo NC 1006 40 00, destinadas Ã produÃ §Ã £o de preparaÃ §Ã µes alimentares do cÃ ³digo NC 1901 10 00  : in Romanian : brizuri de orez avÃ ¢nd codul NC 1006 40 00 destinate producÃ iei de preparate alimentare avÃ ¢nd codul NC 1901 10 00  : in Slovak : ZlomkovÃ ¡ ryÃ ¾a spadajÃ ºca pod Ã Ã ­selnÃ ½ znak KN 1006 40 00 na vÃ ½robu potravinovÃ ½ch prÃ ­pravkov spadajÃ ºcich pod Ã Ã ­selnÃ ½ znak KN 1901 10 00  : in Slovenian : Lomljen riÃ ¾ z oznako KN 1006 40 00 za proizvodnjo Ã ¾ivilskih izdelkov z oznako KN 1901 10 00  : in Finnish : CN-koodiin 1006 40 00 kuuluvat rikkoutuneet riisinjyvÃ ¤t CN-koodiin 1901 10 00 kuuluvien elintarvikevalmisteiden valmistamiseksi  : in Swedish : Brutet ris som omfattas av KN-nummer 1006 40 00, avsett fÃ ¶r produktion av livsmedelsberedningar som omfattas av KN-nummer 1901 10 00. ANNEX II Entries referred to in Article 2(4)(b)  : in Bulgarian : Ã Ã Ã ²Ã ¾Ã ±Ã ¾Ã ´Ã µÃ ½Ã ¾ Ã ¾Ã  Ã ¼Ã ¸Ã Ã ¾ (Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  Ã ·Ã ° Ã ¸Ã ·Ã ¿Ã Ã »Ã ½Ã µÃ ½Ã ¸Ã µ (Ã C)   480/2012)  : in Spanish : ExenciÃ ³n del derecho de aduana [Reglamento de EjecuciÃ ³n (UE) no 480/2012]  : in Czech : Osvobozeno od cla (provÃ ¡dÃ cÃ ­ naÃ Ã ­zenÃ ­ (EU) Ã . 480/2012)  : in Danish : Toldfri (gennemfÃ ¸relsesforordning (EU) nr. 480/2012)  : in German : Zollfrei (DurchfÃ ¼hrungsverordnung (EU) Nr. 480/2012)  : in Estonian : Tollimaksuvaba (rakendusmÃ ¤Ã ¤rus (EL) nr 480/2012)  : in Greek : Ã ÃÃ ±Ã »Ã »Ã ±Ã ³Ã ® Ã Ã ¿Ã Ã ´Ã ±Ã Ã ¼Ã ¿Ã  [Ã µÃ ºÃ Ã µÃ »Ã µÃ Ã Ã ¹Ã ºÃ Ã  Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 480/2012]  : in English : Free of customs duty (Implementing Regulation (EU) No 480/2012)  : in French : Exemption du droit de douane [rÃ ¨glement dexÃ ©cution (UE) no 480/2012]  : in Italian : Esenzione dal dazio doganale [regolamento di esecuzione (UE) n. 480/2012]  : in Latvian : AtbrÃ «vots no muitas nodokÃ ¼a (Ã ªstenoÃ ¡anas regula (ES) Nr. 480/2012)  : in Lithuanian : Muitas netaikomas (Ã ¯gyvendinimo reglamentas (ES) Nr. 480/2012)  : in Hungarian : VÃ ¡mmentes (480/2012/EU vÃ ©grehajtÃ ¡si rendelet)  : in Maltese : EÃ ¼enti mid-dazju doganali (Regolament ta Implimentazzjoni (UE) Nru 480/2012)  : in Dutch : Vrijgesteld van douanerecht (Uitvoeringsverordening (EU) nr. 480/2012)  : in Polish : Wolne od opÃ at celnych (rozporzÃ dzenie wykonawcze (UE) nr 480/2012)  : in Portuguese : IsenÃ §Ã £o de direito aduaneiro (Regulamento de ExecuÃ §Ã £o (UE) n.o 480/2012)  : in Romanian : Scutit de drepturi vamale [Regulamentul de punere Ã ®n aplicare (UE) nr. 480/2012]  : in Slovak : OslobodenÃ © od cla (vykonÃ ¡vacie nariadenie (EÃ ) Ã . 480/2012)  : in Slovenian : Carine prosto (Izvedbena uredba (EU) Ã ¡t. 480/2012)  : in Finnish : Tullivapaa (tÃ ¤ytÃ ¤ntÃ ¶Ã ¶npanoasetus (EU) N:o 480/2012)  : in Swedish : Tullfri (genomfÃ ¶randefÃ ¶rordning (EU) nr 480/2012). ANNEX III Entries referred to in Article 5(3)(a)  : in Bulgarian : Ã ÃÃ µÃ ´Ã ½Ã °Ã ·Ã ½Ã °Ã Ã µÃ ½Ã ¸ Ã ·Ã ° Ã ¿ÃÃ ¾Ã ¸Ã ·Ã ²Ã ¾Ã ´Ã Ã Ã ²Ã ¾ Ã ½Ã ° Ã ÃÃ °Ã ½Ã ¸Ã Ã µÃ »Ã ½Ã ¸ Ã ·Ã °Ã ³Ã ¾Ã Ã ¾Ã ²Ã ºÃ ¸ Ã  Ã ºÃ ¾Ã ´ Ã ¿Ã ¾ Ã Ã  1901 10 00  : in Spanish : Destinadas a la producciÃ ³n de preparaciones alimenticias del cÃ ³digo NC 1901 10 00  : in Czech : Pro vÃ ½robu potravinovÃ ½ch pÃ Ã ­pravkÃ ¯ kÃ ³du KN 1901 10 00  : in Danish : Bestemt til fremstilling af tilberedte nÃ ¦ringsmidler, henhÃ ¸rende under KN-kode 1901 10 00  : in German : Bestimmt zur Herstellung von Lebensmittelzubereitungen des KN-Codes 1901 10 00  : in Estonian : CN-koodi 1901 10 00 alla kuuluvate toiduainete tootmiseks  : in Greek : Ã Ã Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ ÃÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ® ÃÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ±Ã Ã ¼Ã ¬Ã Ã Ã ½ Ã ´Ã ¹Ã ±Ã Ã Ã ¿Ã Ã ®Ã  Ã Ã ¿Ã Ã ºÃ Ã ´Ã ¹Ã ºÃ ¿Ã  Ã £Ã  1901 10 00  : in English : For production of food preparations of CN code 1901 10 00  : in French : DestinÃ ©es Ã la production de prÃ ©parations alimentaires du code NC 1901 10 00  : in Italian : Destinate alla produzione di preparazioni alimentari del codice NC 1901 10 00  : in Latvian : ParedzÃ ti to pÃ rtikas produktu raÃ ¾oÃ ¡anai, uz kuriem attiecas KN kods 1901 10 00  : in Lithuanian : Skirti KN kodu 1901 10 00 klasifikuojamÃ ³ maisto produktÃ ³ gamybai  : in Hungarian : A 1901 10 00 KN-kÃ ³d alÃ ¡ tartozÃ ³ Ã ©lelmiszer-kÃ ©szÃ ­tmÃ ©nyek elÃ Ã ¡llÃ ­tÃ ¡sÃ ¡ra szÃ ¡nt  : in Maltese : GÃ §all-produzzjoni ta preparazzjonijiet alimentari tal-kodiÃ i KN 1901 10 00  : in Dutch : Bestemd voor de productie van voor voeding bestemde bereidingen van GN-code 1901 10 00  : in Polish : Do produkcji przetworÃ ³w spoÃ ¼ywczych objÃtych kodem CN 1901 10 00  : in Portuguese : Destinadas Ã produÃ §Ã £o de preparaÃ §Ã µes alimentares do cÃ ³digo NC 1901 10 00  : in Romanian : Destinate producÃ iei de preparate alimentare avÃ ¢nd codul NC 1901 10 00  : in Slovak : Na vÃ ½robu potravinovÃ ½ch prÃ ­pravkov spadajÃ ºcich pod Ã Ã ­selnÃ ½ znak KN 1901 10 00  : in Slovenian : Za proizvodnjo Ã ¾ivilskih izdelkov z oznako KN 1901 10 00  : in Finnish : Tarkoitettu CN-koodiin 1901 10 00 kuuluvien elintarvikevalmisteiden valmistukseen  : in Swedish : Avsett fÃ ¶r produktion av livsmedelsberedningar som omfattas av KN-nummer 1901 10 00. ANNEX IV Entries referred to in Article 5(3)(b)  : in Bulgarian : Ã §Ã »Ã µÃ ½ 4 Ã ¾Ã  Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  Ã ·Ã ° Ã ¸Ã ·Ã ¿Ã Ã »Ã ½Ã µÃ ½Ã ¸Ã µ (Ã C)   480/2012  : in Spanish : Reglamento de EjecuciÃ ³n (UE) no 480/2012  artÃ ­culo 4  : in Czech : Ã lÃ ¡nek 4 provÃ ¡dÃ cÃ ­ho naÃ Ã ­zenÃ ­ (EU) Ã . 480/2012  : in Danish : GennemfÃ ¸relsesforordning (EU) nr. 480/2012  artikel 4  : in German : DurchfÃ ¼hrungsverordnung (EU) Nr. 480/2012  Artikel 4  : in Estonian : RakendusmÃ ¤Ã ¤ruse (EL) nr 480/2012 artikkel 4  : in Greek : Ã Ã ºÃ Ã µÃ »Ã µÃ Ã Ã ¹Ã ºÃ Ã  Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 480/2012  Ã ¬Ã Ã ¸Ã Ã ¿ 4  : in English : Article 4 of Implementing Regulation (EU) No 480/2012  : in French : RÃ ¨glement dexÃ ©cution (UE) no 480/2012  article 4  : in Italian : Regolamento di esecuzione (UE) n. 480/2012  articolo 4  : in Latvian : Ã ªstenoÃ ¡anas regulas (ES) Nr. 480/2012 4. pants  : in Lithuanian : Ã ®gyvendinimo reglamento (ES) Nr. 480/2012 4 straipsnis  : in Hungarian : A 480/2012/EU vÃ ©grehajtÃ ¡si rendelet  4. cikk  : in Maltese : Artikolu 4 tar-Regolament ta Implimentazzjoni (UE) Nru 480/2012  : in Dutch : Uitvoeringsverordening (EU) nr. 480/2012, artikel 4  : in Polish : Art. 4 rozporzÃ dzenia wykonawczego (UE) nr 480/2012  : in Portuguese : Regulamento de ExecuÃ §Ã £o (UE) n.o 480/2012  artigo 4.o  : in Romanian : Regulamentul de punere Ã ®n aplicare (UE) nr. 480/2012, articolul 4  : in Slovak : Ã lÃ ¡nok 4 vykonÃ ¡vacieho nariadenia (EÃ ) Ã . 480/2012  : in Slovenian : Ã len 4 Izvedbene uredbe (EU) Ã ¡t. 480/2012  : in Finnish : TÃ ¤ytÃ ¤ntÃ ¶Ã ¶npanoasetuksen (EU) N:o 480/2012 4 artikla  : in Swedish : GenomfÃ ¶randefÃ ¶rordning (EU) nr 480/2012  artikel 4. ANNEX V Repealed Regulation with list of its successive amendments Commission Regulation (EC) No 2058/96 (OJ L 276, 29.10.1996, p. 7). Commission Regulation (EC) No 1950/2005 (OJ L 312, 29.11.2005, p. 18). Article 5 and Annex IV only Commission Regulation (EC) No 1996/2006 (OJ L 398, 30.12.2006, p. 1). Article 7 and Annex VI only Commission Regulation (EC) No 2019/2006 (OJ L 384, 29.12.2006, p. 48). Article 1 only Commission Regulation (EC) No 1456/2007 (OJ L 325, 11.12.2007, p. 76). Article 1 only ANNEX VI Correlation table Regulation (EC) No 2058/96 This Regulation Articles 1 to 5 Articles 1 to 5 Article 6(1) Article 6  Article 7 Article 7 Article 8 Annexes I to IV Annexes I to IV  Annex V  Annex VI